Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (Final Office Action) is in response to the amendment and remarks   filed on 06/03/2021. Claims 1-20 are as originally filed. The detail office action to the pending claims 1-20 and the application is as shown below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement filed on 10/15/2020 fails partially to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no equivalent English translation for the cited foreign references (CN 109076560 and CN 109314871).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings were received on 04/30/2020.  These drawings are approved by the Examiner.

                 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al.  (US patent publication number 2020/00112974-A1, of a record).
Sun teaches a method (see figures 2, 3-8, 10, 13, 17 and 20), comprising:
receiving, by a processor of an apparatus, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see par. [0012], [0015], where the state command for switching transmitted by the network);

completing, by the processor, switching to the target TCI state within the period (see par. [0012], [0015], [0024]-to-[0027] where the UE takes action based on the new TCI).
Further to the dependent claims 3 and 4, Sun also teaches:	
The method of Claim 1, wherein the determining of the period based on whether the condition with respect to the target TCI state is met comprises determining whether a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCI state is higher than a threshold level (to mention few, see TCI selection base on SNR in ar. [0106]), as in claim 3.
The method of Claim 1, wherein the determining of the period based on whether the condition with respect to the target TCI state is met comprises determining
whether a set of parameters of the target TCI state is indicated in a TCI activation table or list (see disclosed selection of TCI based on the table in par. [0156], [0156]-to-[0168]), as in claim 4.
Further to the independent claim 11, Sun also teaches:	
An apparatus (see figures 2, 3-8, 10, 13, 17 and 20), comprising:
a transceiver configured to communicate with a wireless network; and a processor coupled to the transceiver and configured to perform operations comprising:
receiving, via the transceiver, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see par. [0012], [0015], where the state command for switching transmitted by the network);

Further to the dependent claims 13 and 14, Sun also teaches:	
The apparatus of Claim 11, wherein, in determining the period based on whether the condition with respect to the target TCI state is met, the processor determines whether a signal-to-noise ratio (SNR) level of a reference signal (RS) in a set of parameters of the target TCI state is higher than a threshold level (to mention few, see time slot TCI selection base on SND in ar. [0106]), as in claim 13.
The apparatus of Claim 11, wherein, in determining the period based on whether the condition with respect to the target TCI state is met, the processor determines whether a set of parameters of the target TCI state is indicated in a TCI activation table or list (see disclosed selection of TCI based on the table in par. [0156], [0156]-to-[0168]), as in claim 14.

                 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HONGLEI (US patent publication number 2019/0215701-A1).
HONGLEI teaches a method (see figures 4 and 5), comprising:
receiving, by a processor of an apparatus, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see step t1 in figures 4 and 5 for switching from old TCI state to new TCI state received from the 5G-NB 400);
determining, by the processor, a period based on whether a condition with respect to the target TCI state is met (see steps t2-to-t6 for actions taken by the UE for switching to a new TCI based on the command by the 5G-NB and timing as disclosed in figure 4, t1 and t2); and
completing, by the processor, switching to the target TCI state within the period (see action taken by the UE in steps t2 in figure 4 in  t8 in figure 5 for switching to new beam), as in claim  1.
Further to the independent claim 11, HONGLEI also teaches: 
An apparatus (see figures 4 and 5), comprising:
a transceiver configured to communicate with a wireless network; and a processor coupled to the transceiver and configured to perform operations comprising:
receiving, via the transceiver, from a wireless network a transmission configuration indication (TCI) switch command to switch to a target TCI state (see step t1 in figures 4 and 5 for switching 
determining a period based on whether a condition with respect to the target TCI state is met (see steps t2-to-t6 for actions taken by the UE for switching to a new TCI based on the command by the 5G-NB and timing as disclosed in figure 4, t1 and t2); and completing switching to the target TCI state within the period (see action taken by the UE in steps t2 in figure 4 in t8 in figure 5 for switching to new beam).

Response to Amendment
With respect to the information disclosure statement filed on 10/15/2020 which failed partially to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there was no equivalent English translation for the cited foreign references (CN 109076560 and CN 109314871), Applicant did not furnished the English translation for the cited references, therefore, the cited reference are not considered.   See par. 4 above as repeated from the non-final office action mailed on 03/04/2021. 

In response to Applicant’s argument with respect to the rejections of claims 1, 3, 4, 11, 13 and 14 rejected under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Sun et al. (US 20200229161 A1; hereinafter “Sun”) that:
In the rejections of Claims 1, 3, 4, 11, 13 and 14 based on Sun, the Office opined that paragraphs 0012, 0015, 0024 — 0027 of Sun disclose the limitations of Claims 1 and 11. However, based on a review of Sun (including those cited paragraphs), it seems that according to Sun the TCI switching period is configured by the network. In other words, there does not appear to be any disclosure or teaching in Sun that the TCI switching 

Examiner kindly disagree to the Applicant’s assertion that Sun does not teach that “there does not appear to be any disclosure or teaching in Sun that the TCI switching period is something to be determined by the UE” See para. [0020], [0021], [0028], [0029] and  [0045], where the UE switches TCI state, from first to second, according the transmission time intervals (TTI) threshold (claimed condition with respect to the target TCI state is met) as disclosed. See paragraphs below.
 [0020] Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for receiving a DCI signal that indicates a TCI state table, identifying a first set of TCI state entries in the TCI state table that correspond to TTIs that may be located less than a threshold number of TTIs from the first TTI, identifying a second set of TCI state entries in the TCI state table that correspond to TTIs that may be located more than the threshold number of TTIs away from the first TTI and ignoring the first set of TCI state entries, where performing TCI state switching may be based on the identified second set of TCI state entries. [0021] Some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for receiving a DCI signal that indicates a TCI state table and identify one or more TCI state entries in the TCI state table that correspond to TTIs that may be more than a threshold number of TTIs from the first TTI, the TCI state table lacking TCI state entries corresponding to TTIs that may be less than the threshold number of TTIs from the first TTI, where performing TCI state switching may be based on the identified one or more TCI state entries.

In response to Applicant’s argument with respect to the rejection of claims 1  and 11 rejected under 35 U.S.C. § 102(a)(2) as allegedly being anticipated by Honglei (US 20190215701 A1; hereinafter “Honglei”) that based on Honglei, that:
---the Office opined that Fig. 4 and Fig. 5 of Honglei disclose the limitations of Claims 1 and 11. For reference, a copy of Fig. 4 and Fig. 5 of Honglei is provided below. According to pertinent paragraphs of Honglei related to Fig. 4 and Fig. 5, it seems Honglei advocates the use of a beam-switching timer in switching from a current beam TCI #1 to anew beam 

Examiner kindly disagree to the Applicant’s assertion that Honglei does not teach, “whether a condition with respect to the target TCI is met.” See figure 5, time t8 and par. [0049], where the UE switches to new beam (TCI #2) based on the expiration of the timer (claimed condition with respect to the target TCI state is met). See paragraph below.
[0049] in the following a time-based examples will be detailed first. In such an example the monitoring 16 is time limited for a predefined time in the above method 10. For example, the method 10 comprises starting a beam switching timer after the instruction (MAC-CE) is received using the radio resources on the first antenna beam and enabling reception using the radio resources on the second antenna beam after the beam switching timer expires. The timer based TCI update examples may be used to mitigate the beam misalignment problem illustrated by FIG. 4; an example of such an embodiment or example is shown by FIG. 5. FIG. 5 shows an example of a communication sequence, which can resolve beam misalignment. Similar to FIG. 4, FIG. 5 shows a 5G-NB 400 on the left and a UE 300 on the right. Specifically in this example, a (beam switching) timer is used, when UE 300 receives the beam switching MAC-CE from the gNB 400, and the UE 300 switches to the new TCI state for the CORESET when the timer expires.

Allowable Subject Matter
Claims 2, 5-10, 12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TESFALDET BOCURE/Primary Examiner, Art Unit 2633